ORFINGER, Judge.
The appellant contends, and the State, concedes, that the trial court erred in imposing costs against him at sentencing without providing appellant with notice and an opportunity to be heard. Accordingly, we quash the imposition of costs and remand the cause for reassessment of costs after proper notice and hearing. See Harriel v. State, 520 So.2d 271 (Fla.1988); Morgan v. State, 527 So.2d 968 (Fla. 5th DCA 1988); Morris v. State, 524 So.2d 494 (Fla. 5th DCA 1988).
Imposition of costs QUASHED; REMANDED.
SHARP, C.J., and COWART, J., concur.